Citation Nr: 0108227	
Decision Date: 03/20/01    Archive Date: 03/26/01	

DOCKET NO.  99-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disability.

(The claim of entitlement to reimbursement or payment of the 
cost of unauthorized medical treatment received on May 7, 
1999, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1939 to 
August 1951.

This matter arises from an October 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's only adjudicated service-connected 
disability is post-traumatic stress disorder (PTSD) currently 
evaluated as 70 percent disabling.

2.  Symptomatology associated with the veteran's PTSD is 
limited to infrequent nightmares of combat and significant 
social isolation.  The veteran has a general equivalency 
diploma (GED).

3.  The veteran has experience in horticulture, paper 
manufacturing, and has worked as a security guard; he was 
last employed in 1980.

4.  The veteran's service-connected PTSD does not preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due solely to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected PTSD renders 
him unemployable.  He offers no specific assertions in this 
regard.  

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting from 
service-connected disability, there must be physical and/or 
psychological impairment so severe in nature that it would be 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this regard, a total rating for compensation purposes may be 
assigned where the schedular rating is less than total 
provided that, if a claimant has one service-connected 
disability, the disability shall be ratable at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  The veteran's age is not for 
consideration in rendering an individual unemployability 
determination.  See 38 C.F.R. § 4.19.

The facts in this case are not in dispute, and are as 
follows.  The veteran last worked full time as a security 
guard in 1980.  Prior to that he had worked for 22 years 
making paper bags.  He also had worked in horticulture.  He 
terminated his employment in 1980 at the age of 62 because of 
surgery for his nonservice-connected peptic ulcer disease.  
Since then, he has been granted service connection for PTSD, 
currently evaluated as 70 percent disabling.

The most current evidence of record regarding the status of 
the veteran's service-connected PTSD is contained in the 
reports of various VA psychiatric examinations conducted 
during May 1995 and December 1996.  During both examinations, 
the veteran complained of sporadic nightmares regarding his 
combat experiences, along with a sense of social alienation.  
However, he indicated that he interacts with a few of his 
neighbors, and that he attends church.  The examiners 
indicated that the veteran is pleasant and cooperative, fully 
oriented, and that his memory is intact.  His intelligence is 
average, and his insight and judgment are good.  The veteran 
displays no suicidal or homicidal ideation.  The examiners 
indicated that the symptomatology associated with the 
veteran's PTSD is moderate to severe in nature; a Global 
Assessment of Functioning (GAF) score ranging from 55 to 60 
was assigned following both examinations.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., revised (1994) (DSM-IV).

Under the rating criteria currently in effect, a 70 percent 
disability evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgments, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  A total evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  It should be 
noted that the foregoing schedular criteria incorporate the 
provisions of DSM-IV.

The record indicates that the veteran's only adjudicated 
service-connected disability is PTSD.  The clinical evidence 
of record does not indicate that symptomatology associated 
with this disability results in any of the symptomatology 
required for a total disability rating.  The veteran is fully 
oriented, not a danger to himself or others, and his memory, 
both for remote and recent events, is intact.  His GAF scores 
of 55 to 60 are indicative of moderate symptomatology or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV.  This contemplates occasional panic 
attacks and social isolation that results in few friendships.  
Id.  Moreover, the Board notes that the veteran indicated to 
a VA examining physician in December 1996 that he terminated 
his employment in 1980 as a result of surgery for his 
nonservice-connected peptic ulcer disease.

Because the schedular 70 percent evaluation currently 
assigned for the veteran's service-connected PTSD fully 
contemplates the overall impairment to the veteran's earning 
capacity as a result of that disability, and because that is 
the veteran's only service-connected disability, an 
evaluation in the form of a total disability rating based 
upon individual unemployability is not warranted.  


ORDER

A total rating for compensation purposes based upon 
individual unemployability due solely to service-connected 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







